DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because several of the same reference characters have been used to designate several different elements, for example reference character 1204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As discussed in the Drawing section above, several of the same reference characters have been used to designate different elements in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “to cover an entire head.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “configured to cover an entire head,” or the like. 
Claim 1 recites “form a seal around the user’s neck.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “configured to form a seal around the user’s neck,” or the like. 
Claim 2 recites “is placed on the head of the user.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “is configured to be placed on  the head of the user,” or the like. 
Claim 2 recites “is removed from the head of the user.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “is configured to be removed from the head of the user,” or the like. 
Claim 4 recites “is placed over the head of the user.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “is configured to be placed over the head of the user,” or the like. 
Claim 5 recites “come into contact with the skin of the user.” This is interpreted as claiming a part of the human body. It is suggested the claim is rephrased to recite “ is configured to come into contact with the skin of the user,” or the like. 
Claims dependent on claims rejected under this section are similarly rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recites the limitation “the device.” There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4 recite the limitation "the head covering device." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the transparent shield." There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 11, and 12 recite the limitation "the user’s smart device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “which app.” It is unclear what is meant by this limitation. 
Claim 12 recites the limitation "the device.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the user’s wearable smart device." There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 17 recite the limitation "the predetermined level." There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,054,480 A to Bare (hereinafter “Bare”) in view of US 8,302,599 B2 to Green and in further view of US 2019/0175961 A1 to Awiszus (hereinafter “Awiszus”). 
	For claim 1, Bare discloses a personal air filtering device (abstract) comprising: 
a rigid component (100) comprising a transparent face shield (201); 
a fabric component (200);
an intake port with an inlet filter (opening at filter 204); 
an exhaust port with an exhaust filter (opening at filter 205);
an air mover causing filtered air to enter the intake port from outside the device (fan 120, see fig. 1) and exhaust air to exit the exhaust port (fan 130, see fig. 1).
Bare does not specifically disclose wherein the face shield and fabric combine to cover an entire head of a user and form a seal around the user's neck. However, attention is directed to Green teaching an analogous protective head gear system (abstract of Green). Specifically, Green teaches the system includes a polymeric cuff 300 configured to fit around the neck of the wearer in combination with the lens 200 to provide a protective barrier for the wearer’s head (col. 4, line 42 to col. 5, line 8 of Green). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified wherein the shroud 200 of Bear would be modified to further comprise a cuff to providing a protective barrier for the wearer’s head and neck during use of the protective head gear system, as taught by Green. 
The modified Bare does not specifically disclose a controller configured to adjust the rate at which the air mover moves air.  However, attention is directed to Awiszus teaching an analogous protective head gear system (abstract of Awiszus). Specifically, Awiszus teaches a communication hub 230 communicates electronically with each head top 210 and processors therein for controlling fan speeds of an air source (paras 0124-0126 of Awiszus) (also see paras 0034-0039, 0042, 0051, 0052, 0099, 0118 0126, and 0136 of Awiszus). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the Bare would be further modified to comprise a communication hub functioning as a controller for controlling fan speeds of the air source and thereby increase or decrease the rate of air to the wearer based on their needs, as taught by Awiszus. 

	For claim 7, Bare, as modified above, teaches wherein at least a portion of the transparent shield is configured with a hinge to allow the portion to be pivoted away from the user's face, and wherein the air mover is turned off when the portion is so pivoted (para 0136 of Awiszus). 

	For claim 8, Bare, as modified above, teaches the device of claim 1, further comprising a sensor for generating signals indicative of at least one of air pressure, ambient temperature, body temperature, skin moisture, blood oxygen saturation, respiration rate and pulse rate, and a processor for processing signals from the sensor and providing instructions to the controller to adjust the rate of the air mover according to predetermined parameters (para 0099 of Awiszus). 

	For claim 9, Bare, as modified above, teaches the device of claim 8, wherein the device is configured to communicate with an app running on the user's smart device, which app is configured to provide alerts to the user and to allow the user to adjust the rate of the air mover (paras 0051 and 0052 of Awiszus)

	For claim 10, Bare, as modified above, teaches the device of claim 1, further comprising a communication module for receiving signals relating to at least one of air pressure, ambient temperature, body temperature, skin moisture, blood oxygen saturation, respiration rate and pulse rate, and a processor for processing signals from the communication module and providing instructions to the controller to adjust the rate of the air mover according to predetermined parameters (paras 0034-0039, 0051 and 0052 of Awiszus). 

	For claim 11, Bare, as modified above, teaches the device of claim 10, wherein the communication module is configured to receive signals from the user's smart device (para 0042 of Awiszus). 

	For claim 12, Bare, as modified above, teaches the device of claim 11, wherein the device is configured to communicate with an app running on the user's smart device, which app is configured to provide alerts to the user and to allow the user to adjust the rate of the air mover (para 0126 of Awiszus).

	For claim 13, Bare, as modified above, teaches the device of claim 10, wherein the communication module is configured to receive signals from the user's wearable smart device (para 0052 of Awiszus). 

	For claim 14, Bare, as modified above, teaches the device of claim 1, further comprising a sensor for generating signals indicative of the concentration of oxygen, and a processor for processing signals from the sensor and providing instructions to the controller to increase the rate of the air mover when the oxygen concentration of oxygen falls below a predetermined level (para 0099 of Awiszus). 

	For claim 15, Bare, as modified above, teaches the device of claim 14, wherein the device further comprises a user warning system, configured to alert the user when the concentration of oxygen falls below the predetermined level (para 0099 of Awiszus). 

	For claim 16, Bare, as modified above, teaches the device of claim 1, further comprising a sensor for generating signals indicative of the concentration of carbon dioxide, and a processor for processing signals from the sensor and providing instructions to the controller to increase the rate of the air mover when the concentration of carbon dioxide rises above a predetermined level (para 0118 of Awiszus). 

	For claim 17, Bare, as modified above, teaches the device of claim 14, wherein the device further comprises a user warning system, configured to alert the user when the concentration of carbon dioxide rises above the predetermined level (para 0118 of Awiszus). 

	For claim 18, Bare, as modified above, teaches the device of claim 16, further comprising a second sensor for generating signals indicative of the concentration of oxygen, and wherein the processor processes signals from the sensor and the second sensor and provides instructions to increase the rate of the air mover when either the concentration of carbon dioxide rises above a predetermined level or the concentration of oxygen falls below a second predetermined level (para 0099 of Awiszus). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bare in view of Green, Awiszus and in further view of US 2017/0196281 A1 to Rosati (hereinafter “Rosati”). 
For claim 2, Bare does not specifically disclose the device of claim 1, wherein the controller turns the air mover on when the head covering device is placed on the head of the user and turns the air mover off when the head covering device is removed from the head of the user.  However, attention is directed to Rosati teaching an analogous protective head gear system (abstract of Rosati). Specifically, Rosati teaches a sensor for activation of the fan speed system is a proximity sensor, either capacitive or photoelectric, to transmit a control signal to a signal process for providing the wearer a touchless control interface (paras 0072-0074). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified wherein the controller turns the air mover on when the head covering device is placed on the head of the user and turns the air mover off when the head covering device is removed from the head of the user, as taught by Rosati, for purposes of providing the wearer a touchless control interface. 

For claim 3, the modified Bare teaches  the device of claim 2, further comprising a sensor for detecting proximity of the user's head (see discussion for claim 2 above). 

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bare in view of Green, Awiszus and in US 2019/0064750 A1 to Awiszus (hereinafter “Awiszus 2”). 
For claim 2, Bare does not specifically disclose the device of claim 1, wherein the controller turns the air mover on when the head covering device is placed on the head of the user and turns the air mover off when the head covering device is removed from the head of the user.  However, attention is directed to Awiszus 2 teaching an analogous article of personal protective equipment (abstract of Awiszus 2) for use in hoods and helmets (para 0032 of Awiszus 2)). Specifically, Awiszus 2 teaches respirator 300 includes a pressure sensitive switch 308 such that when arms 311 and 312 and conductive elements 313 and 314 are in contact when the respirator is worn, the switch is activated and transmits information to activation of the respirator (para 0053 of Awiszus 2, also see fig. 3b). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified wherein the controller turns the air mover on when the head covering device is placed on the head of the user and turns the air mover off when the head covering device is removed from the head of the user, as taught by Awiszus 2, for providing the wearer a touchless control interface for activation of the fans. 

For claim 4, the modified Bare teaches the device of claim 2, further comprising a switch comprises a spring loaded lever that is depressed when the head covering device is placed over the head of the user and turns on the air mover (level 308 in fig. 3b of Awiszus 2 and inherent spring separating the sensors 314 and 313). 

	For claim 5, Bare does not specifically disclose the device of claim 1, further comprising two or more electrodes and wherein when the electrodes come into contact with the skin of the user, the air mover is turned on. However, attention is directed to Awiszus 2 teaching an analogous article of personal protective equipment (abstract of Awiszus 2) for use in hoods and helmets (para 0032 of Awiszus 2). Specifically, Awiszus 2 teaches respirator 300 includes a capacitive touch switch and electrodes 500 placed on the apparatus such that operation of the respirator occurs by detecting body capacitance from skin of the user (para 0057 of Awiszus 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified to comprise two or more electrodes and wherein when the electrodes come into contact with the skin of the user, the air mover is turned on, as taught by Awiszus 2, for providing the wearer a touchless control interface for activation of the fans.

	For claim 6, the modified Bare does not specifically disclose the device of claim 5, wherein the electrodes are located in the fabric component. However, such a modification would be an obvious design choice in light of the limited number of locations for placing the senor discussed in claim 5 above and is well within the level of ordinary skill. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bare in view of Green, Awiszus and in further view US 2015/0096102 A1 to Dick (hereinafter “Dick”). 
	For claim 19, Bare does not specifically disclose the device of claim 1, further comprising a privacy shroud to cover the device to provide a more comfortable sleeping environment for the user.  
	However, attention is directed to Dick teaching an analogous head worn apparatus comprising a veil 12 for privacy (abstract) and sleep (para 0017) constructed of a fabric (0046) and incorporating a similar fan unit (para 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified to comprise a privacy shroud to cover the device to provide a more comfortable sleeping environment for the user, as taught by Dick. 

	For claim 20, the modified Bare teaches the device of claim 19, wherein the device is configured to detect when the privacy shroud is placed over the device and increase the rate of the air mover in response thereto (see discussion above and paras 0068 and 0070 of Dick). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732